As filed with the Securities and Exchange Commission on November 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, New York 10022-2606 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, New York 10022-2606 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. Needham Growth Fund Schedule of Investments September 30, 2014 (Unaudited) Market Shares Value Common Stocks (95%) Aerospace & Defense (0.9%) Honeywell International, Inc. $ Airlines (0.2%) United Continental Holdings, Inc.* Auto Components (0.5%) Sypris Solutions, Inc. Biotechnology (9%) Exact Sciences Corp.* Gilead Sciences, Inc.* Capital Markets (2.4%) Financial Engines, Inc. Oaktree Capital Group LLC Commercial Services & Supplies (0.5%) Clean Harbors, Inc.* Communications Equipment (9.1%) Emulex Corp.* KVH Industries, Inc.* QUALCOMM, Inc. ViaSat, Inc.* † Electrical Equipment (0.1%) TCP International Holdings Ltd.* Electronic Equipment, Instruments & Components (9.0%) Corning, Inc. Electro Scientific Industries, Inc. II-VI, Inc.* Ingram Micro, Inc.* Jabil Circuit, Inc. † Newport Corp.* Vishay Intertechnology, Inc. Energy Equipment & Services (0.9%) Schlumberger Ltd. Health Care Equipment & Supplies (7.7%) Becton Dickinson and Co. CONMED Corp. Covidien PLC Varian Medical Systems, Inc.* Health Care Providers & Services (8.6%) Express Scripts Holding Co.* † Health Care Technology (0.1%) Cerner Corp.* Hotels, Restaurants & Leisure (0.6%) Life Time Fitness, Inc.* Internet Software & Services (3.3%) Akamai Technologies, Inc.* Amber Road, Inc.* Borderfree, Inc.* Brightcove, Inc.* Q2 Holdings, Inc.* QuinStreet, Inc.* Xoom Corp.* YuMe, Inc.* Leisure Products (0.2%) Black Diamond, Inc.* Life Sciences Tools & Services (7.1%) Bruker Corp.* Thermo Fisher Scientific, Inc. † Media (3.2%) Comcast Corp. Discovery Communications, Inc. - Class A* Discovery Communications, Inc. - Class C* Twenty-First Century Fox, Inc. World Wrestling Entertainment, Inc. Oil, Gas & Consumable Fuels (4.2%) Hess Corp. † WPX Energy, Inc.* Pharmaceuticals (0.1%) Corium International, Inc.* Professional Services (0.8%) WageWorks, Inc.* Semiconductors & Semiconductor Equipment (11.5%) Broadcom Corp. Brooks Automation, Inc. Entegris, Inc.* Entropic Communications, Inc.* FormFactor, Inc.* MKS Instruments, Inc. Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* Xilinx, Inc. Software (1.1%) Barracuda Networks, Inc.* Mavenir Systems, Inc.* Specialty Retail (5.9%) CarMax, Inc.* † Dick's Sporting Goods, Inc. † Tiffany & Co. Technology Hardware, Storage & Peripherals (6.8%) Electronics For Imaging, Inc.* Super Micro Computer, Inc.* Thrifts & Mortgage Finance (0.4%) Ladder Capital Corp.* Trading Companies & Distributors (0.8%) Air Lease Corp. Total Common Stocks (Cost $68,081,550) Short-Term Investment (3.9%) Money Market Fund (3.9%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $5,356,676) Total Investments (98.9%) (Cost $73,438,226) Total Securities Sold Short (-2.4%) ) (Proceeds $2,595,005) Other Assets in Excess of Liabilities (3.5%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of September 30, 2014. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $3,729,150. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Growth Fund Schedule of Securities Sold Short September 30, 2014 Market Shares Value Securities Sold Short (-2.1%) Communications Equipment (-1.0%) Ubiquiti Networks, Inc.* $ Software (-1.1%) ANSYS, Inc.* Total Securities Sold Short (Proceeds $2,235,310) Exchange Traded Funds Sold Short (-0.3%) iShares Russell 2000 ETF iShares Russell 2000 Growth ETF iShares Russell 2000 Value ETF Total Exchange Traded Funds Sold Short (Proceeds $359,695) Total Securities & Exchange Traded Funds Sold Short (Proceeds $2,595,005) Total Securities & Exchange Traded Funds Sold Short (-2.4%) ) Total Investments (98.9%) Other Assets in Excess of Liabilities (3.5%) Net Assets (100.0%) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Aggressive Growth Fund Schedule of Investments September 30, 2014 (Unaudited) Market Shares Value Common Stocks (98.8%) Aerospace & Defense (2.0%) Precision Castparts Corp. † $ Biotechnology (9.1%) Gilead Sciences, Inc.* † Capital Markets (1.8%) Financial Engines, Inc. † Commercial Services & Supplies (0.5%) Clean Harbors, Inc.* Communications Equipment (6.6%) Emulex Corp.* KVH Industries, Inc.* ViaSat, Inc.* † Electrical Equipment (0.2%) TCP International Holdings Ltd.* Vicor Corp.* Electronic Equipment, Instruments & Components (4.6%) Electro Scientific Industries, Inc. FEI Co. † II-VI, Inc.* IPG Photonics Corp.* † Vishay Precision Group, Inc.* Health Care Equipment & Supplies (1.5%) Becton Dickinson and Co. LeMaitre Vascular, Inc. Health Care Providers & Services (1.0%) Express Scripts Holding Co.* † Health Care Technology (0.6%) Omnicell, Inc.* Hotels, Restaurants & Leisure (0.7%) Life Time Fitness, Inc.* Panera Bread Co.* Household Durables (1.2%) iRobot Corp.* Libbey, Inc.* Household Products (1.1%) Oil-Dri Corp. of America Insurance (1.4%) Crawford & Co. Pethealth, Inc.* Internet & Catalog Retail (0.0%) Coupons.com, Inc.* RetailMeNot, Inc.* Internet Software & Services (18.3%) Akamai Technologies, Inc.* † Amber Road, Inc.* ARI Network Services, Inc.* Borderfree, Inc.* Brightcove, Inc.* ChannelAdvisor Corp.* Constant Contact, Inc.* † Equinix, Inc.* Q2 Holdings, Inc.* Reis, Inc. TheStreet, Inc. Xoom Corp.* YuMe, Inc.* Life Sciences Tools & Services (0.6%) Bruker Corp.* Media (2.2%) Discovery Communications, Inc. - Class A* Discovery Communications, Inc. - Class C* Twenty-First Century Fox, Inc. World Wrestling Entertainment, Inc. † Oil, Gas & Consumable Fuels (1.4%) Hess Corp. † Pharmaceuticals (0.1%) Corium International, Inc.* Professional Services (2.2%) WageWorks, Inc.* † Semiconductors & Semiconductor Equipment (19.8%) Entegris, Inc.* Entropic Communications, Inc.* FormFactor, Inc.* MKS Instruments, Inc. † Nanometrics, Inc.* Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* † Photronics, Inc.* Xcerra Corp.* Xilinx, Inc. Software (3.8%) Barracuda Networks, Inc.* Bottomline Technologies, Inc.* † Exa Corp.* GSE Systems, Inc.* Mavenir Systems, Inc.* Specialty Retail (2.9%) CarMax, Inc.* † Dick's Sporting Goods, Inc. † Technology Hardware, Storage & Peripherals (14.7%) Apple, Inc. † Avid Technology, Inc.* Electronics For Imaging, Inc.* † Super Micro Computer, Inc.* † Thrifts & Mortgage Finance (0.4%) Ladder Capital Corp.* Trading Companies & Distributors (0.1%) Air Lease Corp. Total Common Stocks (Cost $31,314,183) Short-Term Investment (0.6%) Money Market Fund (0.6%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $342,711) Total Investments (99.4%) (Cost $31,656,894) Total Securities Sold Short (-4.6%) ) (Proceeds $1,902,109) Other Assets in Excess of Liabilities (5.2%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of September 30, 2014 † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $7,478,785. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Aggressive Growth Fund Schedule of Securities Sold Short September 30, 2014 (Unaudited) Market Shares Value Securities Sold Short (-4.5%) Communications Equipment (-2.6%) Ubiquiti Networks, Inc.* $ Electrical Equipment (-0.2%) Orion Energy Systems, Inc.* Health Care Providers & Services (0.0%) Trupanion, Inc.* Semiconductors & Semiconductor Equipment (0.0%) QuickLogic Corp.* Software (-1.1%) ANSYS, Inc.* Thrifts & Mortgage Finance (-0.6%) Federal Home Loan Mortgage Corp.* Total Securities Sold Short (Proceeds $1,842,693) Exchange Traded Funds Sold Short (-0.1%) Market Vectors Semiconductor ETF Total Exchange Traded Funds Sold Short (Proceeds $59,416) Total Securities & Exchange Traded Funds Sold Short (Proceeds $1,902,109) Total Securities & Exchange Traded Funds Sold Short (-4.6%) ) Total Investments (99.4%) Other Assets in Excess of Liabilities (5.2%) Net Assets (100.0%) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Small Cap Growth Fund Schedule of Investments September 30, 2014 (Unaudited) Market Shares Value Common Stocks (92.4%) Biotechnology (1.0%) Exact Sciences Corp.* $ Capital Markets (1.0%) FXCM, Inc. Commercial Services & Supplies (0.3%) Clean Harbors, Inc.* Communications Equipment (20.8%) Aruba Networks, Inc.* Emulex Corp.* KVH Industries, Inc.* Riverbed Technology, Inc.* Ruckus Wireless, Inc.* Electronic Equipment, Instruments & Components (14.2%) Electro Scientific Industries, Inc. II-VI, Inc.* † Ingram Micro, Inc.* Newport Corp.* TTM Technologies, Inc.* † Energy Equipment & Services (1.1%) C&J Energy Services, Inc.* Superior Energy Services, Inc. Health Care Equipment & Supplies (0.9%) Cutera, Inc.* Novadaq Technologies, Inc.* Health Care Providers & Services (2.8%) Express Scripts Holding Co.* † Health Care Technology (0.4%) Cerner Corp.* Hotels, Restaurants & Leisure (1.1%) Life Time Fitness, Inc.* Internet Software & Services (6.7%) Borderfree, Inc.* Everyday Health, Inc.* Reis, Inc. TheStreet, Inc. Leisure Products (1.6%) Black Diamond, Inc.* Media (2.1%) World Wrestling Entertainment, Inc. Oil, Gas & Consumable Fuels (5.9%) Hess Corp. † WPX Energy, Inc.* Semiconductors & Semiconductor Equipment (22.2%) Entegris, Inc.* Entropic Communications, Inc.* FormFactor, Inc.* MKS Instruments, Inc. NeoPhotonics Corp.* Peregrine Semiconductor Corp.* Rudolph Technologies, Inc.* Specialty Retail (0.6%) American Eagle Outfitters, Inc. Francesca's Holdings Corp.* Technology Hardware, Storage & Peripherals (4.2%) Super Micro Computer, Inc.* Thrifts & Mortgage Finance (1.6%) Tree.com, Inc.* Trading Companies & Distributors (3.9%) Air Lease Corp. Total Common Stocks (Cost $31,158,130) Short-Term Investment (7.1%) Money Market Fund (7.1%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $2,371,730) Total Investments (99.5%) (Cost $33,529,860) Total Securities Sold Short (-3.5%) ) (Proceeds $1,278,851) Other Assets in Excess of Liabilities (4.0%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of September 30, 2014. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $422,800. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Small Cap Growth Fund Schedule of Securities Sold Short September 30, 2014 (Unaudited) Market Shares Value Securities Sold Short (-3.5%) Communications Equipment (-0.7%) Ubiquiti Networks, Inc.* $ Total Securities Sold Short (Proceeds $268,895) Exchange Traded Funds Sold Short (-2.8%) iShares Russell 2000 ETF iShares Russell 2000 Growth ETF iShares Russell 2000 Value ETF Total Exchange Traded Funds Sold Short (Proceeds $1,009,956) Total Securities & Exchange Traded Funds Sold Short (Proceeds $1,278,851) Total Securities & Exchange Traded Funds Sold Short (-3.5%) ) Total Investments (99.5%) Other Assets in Excess of Liabilities (4.0%) Net Assets (100.0%) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Notes to Schedule of Investments (Unaudited) 1. Organization Needham Growth Fund (“NGF”), Needham Aggressive Growth Fund (“NAGF”) and Needham Small Cap Growth Fund (“NSCGF”) (each, a “Portfolio” and collectively, the “Portfolios”), are portfolios of The Needham Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a diversified, open-end management investment company. The Company was organized as a Maryland corporation on October 12, 1995. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Company in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Security Valuation: Portfolio securities for which market quotations are readily available are stated at the last sale price reported by the principal exchange for the security as of the exchange’s close of business. Securities for which no sale has taken place during the day and securities which are not listed on an exchange are valued at the mean of the highest closing bid and lowest asked prices. Exchange traded options are valued at the last reported sale price on any exchange on which the option is principally traded. If no sales are reported on a particular day, the options will be valued at the mean between the highest closing bid and lowest asked prices across the exchanges where the option is traded. Non-exchange traded options will also be valued at the mean between the last bid and asked quotations. For options where market quotations are not readily available, value will be determined in accordance with the fair value procedures described below. All other securities and assets for which (a) market quotations are not readily available, such as in the case of a market or technical disruption that prevents the normal trading of a security held by a Portfolio, (b) market quotations are believed to be unrepresentative of fair market value, such as in the case of a thinly traded security, or (c) valuation is normally made at the last sale price on a foreign exchange and a significant event occurs after the close of that exchange but before the New York Stock Exchange closes, are valued at their fair value as determined in good faith by the Board of Directors (the “Board”) in accordance with Fair Value Procedures established by the Board. The Company’s Fair Value Procedures are implemented and monitored by a Fair Value Committee (the “Committee”) designated by the Board. When a security is valued in accordance with the Fair Value Procedures, the Committee determines a value after taking into consideration any relevant information that is reasonably available to the Committee. Some of the more common reasons that may necessitate that a security be valued pursuant to these Fair Value Procedures include, but are not limited to: the security’s trading has been halted or suspended; the security has been de-listed from a national exchange; the security’s primary trading market is temporarily closed at a time when under normal conditions it would be open; or the security’s primary pricing source is not able or willing to provide a price. The assets of each Portfolio may also be valued on the basis of valuations provided by a pricing service approved by, or on behalf of, the Board. Portfolio securities listed or traded on securities exchanges, including American Depositary Receipts (“ADRs”), are valued at the closing price on the exchange or system where the security is principally traded or at the NASDAQ Official Closing Price. If there have been no sales for that day on the exchange or system, a security is valued at the mean of the highest closing bid and lowest asked prices on the exchange or system where the security is principally traded. The Portfolios did not value any securities in accordance with the Fair Value Procedures as of September 30, 2014. Investment Transactions: Changes in holdings of portfolio securities for the Portfolios shall be reflected no later than in the first calculation on the first business day following the trade date for purposes of calculating each Portfolio’s daily net asset value per share. However, for financial reporting purposes, portfolio security transactions are reported on the trade date of the last business day of the reporting period. The cost (proceeds) of investments sold (bought to cover) is determined on a specific identification basis for the purpose of determining gains or losses on sales and buys to cover short positions. Dividend income, distributions to shareholders and dividend expense from securities sold short are recorded on the ex-dividend date. Interest income and interest expense from securities sold short is recorded on an accrual basis. Foreign Currency: Foreign currency amounts are translated into U.S. dollars as follows: (i) assets and liabilities at the rate of exchange at the end of the respective period; and (ii) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of realized gains arising from changes in the exchange rates are included with the net realized and unrealized gain or loss on investments. Principal risks associated with such transactions include the movement in value of the foreign currency relative to the U.S. dollar and the ability of the counterparty to perform. The Portfolios may also invest in forward currency contracts. Fluctuations in the value of such forward currency transactions are recorded daily as unrealized gain or loss; realized gain or loss includes net gain or loss on transactions that have terminated by settlement. These instruments involve securities and currency market risk, credit risk, or both kinds of risks, in excess of the amount recognized in the statements of assets and liabilities. Risks also arise from the possible inability of counterparties to meet the terms of their contracts. The Portfolios did not enter into forward currency contracts during the nine months ended September 30, 2014. Allocation of Expenses: Expenses directly attributable to a Portfolio are charged directly to that Portfolio, while expenses which are attributable to more than one Portfolio are allocated among the respective Portfolios based upon relative net assets or some other reasonable method. Use of Estimates: The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates and those differences could be material. Distributions to Shareholders: Dividends from net investment income, if any, are declared and paid annually for the Portfolios. Distributable net realized gains, if any, are declared and distributed at least annually. Redemption Fees: The Portfolios reserve the right to assess a redemption fee for shares held 60 days or less. The shareholder will be charged a fee equal to 2.00% of the value of the shares redeemed. The redemption fee is intended to offset excess brokerage commissions and other costs associated with fluctuations in asset levels and cash flows caused by frequent trading by shareholders. The applicability of the redemption fee will be calculated using a first-in first-out method, which means the oldest shares will be redeemed first, followed by the redemption of more recently acquired shares. For the nine months ended September 30, 2014, NGF, NAGF and NSCGF had contributions to capital due to redemption fees in the amounts of $73, $1,320 and $97, respectively. Federal Income Taxes: It is the policy of each Portfolio to continue to qualify as a regulated investment company, as defined in the Internal Revenue Code, by complying with the provisions available to certain investment companies and to make distributions of net investment income and net realized capital gains sufficient to relieve it from all, or substantially all, federal income taxes. Accordingly, no provision for income taxes has been made in the Portfolios’ financial statements. As of September 30, 2014, the Portfolios did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. Generally, tax authorities can examine all the tax returns filed for the last three years. Fair Value Measurements: Valuation inputs used to determine the value of the Portfolios’ investments are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets. Level 2 — other significant inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3— significant unobservable inputs (which may include the Portfolios’ own assumptions in determining the fair value of investments). The inputs or methodology used to value securities are not necessarily an indication of the risk associated with investing in those securities. Portfolio securities listed or traded on securities exchanges, including ADRs, are valued at the closing price on the exchange or system where the security is principally traded or at the NASDAQ Official Closing Price. If there have been no sales for that day on the exchange or system, a security is valued at the mean of the highest closing bid and lowest asked prices on the exchange or system where the security is principally traded. These valuations are typically categorized as Level 1 in the fair value hierarchy. In accordance with procedures adopted by the Board, fair value pricing may be used if events materially affecting the value of foreign securities occur between the time the exchange on which they are traded closes and the time the Portfolios’ net asset values are calculated. These valuations are categorized as Level 2 in the fair value hierarchy. As of September 30, 2014, the Portfolios did not hold any Level 2 securities. The following is a summary categorization, as of September 30, 2014, of each Portfolio’s investments based on the level of inputs utilized in determining the value of such investments: LEVEL 1 - Quoted Prices(1)(3) NGF NAGF NSCGF Assets Common Stocks(2) $ $ $ Short-Term Investments Liabilities Securities Sold Short(2) ) Total $ $ $ (1)As of September 30, 2014, the Portfolios did not hold Level 2 or Level 3 investments. (2)Please refer to the Schedule of Investments and Schedule of Securities Sold Short to view segregation by industry. (3) There were no transfers into or out of Levels 1, 2 or 3 during the period. 3. Derivative Instruments and Hedging Activities The “Derivatives and Hedging” Topic of the Codification (ASC 815, formerly SFAS 133 and SFAS 161) requires enhanced disclosures about the Portfolios’ derivative and hedging activities, including how such activities are accounted for and their effect on the Portfolios’ financial position, performance and cash flows. The Portfolios did not use derivatives during the nine months ended September 30, 2014. 4. Short Sale Transactions During the nine months ended September 30, 2014, each Portfolio sold securities short. Upon selling a security short, the Portfolios record an asset for the settlement amount and a corresponding liability, which is marked-to-market to reflect current value. Certain securities owned by each respective Portfolio are segregated as collateral while the short sales are outstanding. At September 30, 2014, the market value of securities separately segregated to cover short positions was $3,729,150, $7,478,785, and $422,800 for NGF, NAGF and NSCGF, respectively. Additionally, the Portfolios had receivables for Deposit with Broker for Securities Sold Short of $3,938,761, $2,921,979 and $2,618,231 pledged as collateral with a broker in connection with open short positions for NGF, NAGF and NSCGF, respectively. Securities sold short at September 30, 2014 and their related market values and proceeds are set forth in the preceding Schedule of Securities Sold Short for each Portfolio. 5. Financial Instruments With Off-Balance Sheet Risk In the normal course of their business, the Portfolios may engage in transactions with off-balance sheet risk, including securities sold short, written options, futures, and forward currency contracts. Transactions in certain financial instruments represent future commitments to purchase or sell other financial instruments at specific terms at specified future dates. Each of these financial instruments contains varying degrees of off-balance sheet risk whereby changes in the market values of the securities underlying the financial instruments may be in excess of the amounts recognized in the financial statements. Securities sold short represent obligations of the Portfolios to make future delivery of specific securities and, correspondingly, create an obligation to purchase the securities at market prices prevailing at a later delivery date (or to deliver the securities if already owned by the Portfolios). As a result, short sales create the risk that the Portfolios’ ultimate obligation to satisfy the delivery requirements may exceed the amount of the proceeds initially received on the liability recorded in the financial statements. 6. Indemnification Under the Company’s organizational documents, its Directors and Officers are indemnified against certain liabilities arising out of the performance of their duties to the Company. In addition, in the ordinary course of business, the Company enters into contracts that contain a variety of indemnifications. The Company’s maximum exposure under these arrangements is unknown. However, the Company has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. 7. Federal Income Taxes No provision for federal income taxes is required since the Company intends to continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute substantially all of its taxable income and capital gains to shareholders. Because income tax regulations differ from GAAP, the timing and character of income and capital gain distributions determined in accordance with tax regulations can differ from income and capital gains recognized for financial reporting purposes. Accordingly, the character of distributions and the composition of net assets for tax purposes can differ from those reflected in the financial statements. These book/tax differences may be temporary or permanent in nature. Temporary differences are generally due to differing book and tax treatment for the timing of the recognition of gains and losses on securities, including post-October losses (as described below). Permanent differences are generally due to differing treatment of net investment losses. To the extent these differences are permanent, they are charged or credited to paid-in capital, accumulated net realized gain (loss), or accumulated net investment income (loss), as appropriate, in the period in which the differences arise. These reclassifications have no effect on net assets or net asset value per share of each Portfolio. As of September 30, 2014, the cost, gross unrealized appreciation, gross unrealized depreciation, and the net unrealized appreciation (depreciation) on securities, including proceeds from securities sold short for federal income tax purposes, were as follows:* Net Gross Gross Unrealized Unrealized Unrealized Appreciation Cost Appreciation Depreciation (Depreciation) NGF $ NAGF NSCGF *Tax adjustments are calculated annually and therefore, the table above reflects the tax adjustments outstanding at the previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements in the Company’s most recent annual shareholder report. The difference between the tax cost of investments and the cost of investments for GAAP purposes is primarily due to the tax treatment for wash sale losses. Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Needham Funds, Inc. By /s/George A. Needham George A. Needham, President (Chief Executive Officer) Date11/24/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/George A. Needham George A. Needham, President (Chief Executive Officer) Date11/24/2014 By /s/James W. Giangrasso James W. Giangrasso, Treasurer and Secretary (Chief Financial Officer) Date11/21/2014
